         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,              :
         Plaintiff/Counter-defendant,     :
                                          :
   v.                                     :       No. 2:17-cv-00495-RK
                                          :
JULIO RIOS, JEREMY GAMBOA,                :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P.,                :
FERRELLGAS, L.P., et al.,                 :
             Defendants,                  :
                                          :
BRIDGER LOGISTICS, LLC,                   :
FERRELLGAS PARTNERS, L.P., and            :
FERRELLGAS, L.P.,                         :
             Defendants/Counterclaimants. :



                  MOTION TO DISQUALIFY PLAINTIFF’S COUNSEL

       Defendants/Counterclaimants Bridger Logistics, LLC (“BL”), Ferrellgas Partners, L.P.

(“FGP”), and Ferrellgas L.P. (“FG”) (collectively, the “BL/FG Defendants”) respectfully move

this Court to disqualify Plaintiff’s counsel, including the law firm of Steptoe & Johnson LLP

(“Steptoe”), from representing Plaintiff Eddystone Rail Company, LLC (“ERC”) in this case on

grounds that Plaintiff’s attorneys violated, and continue to violate, the Pennsylvania Rules of

Professional Conduct, Fed. R. Civ. P. 26(b)(5)(B), and an order of this Court by using attorney-

client privileged information inadvertently disclosed in discovery in this case. At a minimum,

the BL/FG Defendants respectfully ask for an order compelling Steptoe to provide information

necessary to understand the scope of such violations and craft an appropriate remedy.

       As explained further below, the undersigned do not relish filing a motion of this kind and

sought to avoid doing so through an extensive meet and confer process, including a series of

emails and letters to Steptoe. At this point, however, Steptoe has admitted to (1) reviewing
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 2 of 20




privileged materials after being notified that such materials were inadvertently produced and (2)

using privileged information from inadvertently produced documents to develop its litigation

strategy in this case, including particularly its Motion to Compel Production of Withheld

Documents Under the Crime-Fraud Exception (Dkt. 217) (the “Motion to Compel” or the

“Motion”). These are clear violations of Rule 4.4 of the Pennsylvania Rules of Professional

Conduct, Rule 26 of the Federal Rules of Civil Procedure, and an order of this Court. Steptoe

has refused to acknowledge such violations or to propose any cure.       In the circumstances, the

BL/FG Defendants have no choice but to submit this matter to the Court.

                                        BACKGROUND

       On September 21, 2018, counsel for the BL/FG Defendants, Bryan Cave Leighton

Paisner LLP (“BCLP”), notified Steptoe, by letter, that the BL/FG Defendants had inadvertently

produced certain documents containing attorney-client privileged communications in response to

Plaintiff’s discovery requests (the “BCLP Clawback Letter”). 11/1/18 Declaration of J. Kramer

(hereinafter “Kramer Decl.”), Ex. A. In accordance with the parties’ July 31, 2017 Stipulation

Pursuant to Fed. R. Evid. 502(d) (Dkt. 62) (the “Rule 502(d) Stipulation”)—which defines

“privileged or work-product-protected documents” as “Protected Information”—the BL/FG

Defendants “clawed back” these materials by notifying Steptoe that the documents had been

inadvertently produced and were subject to a claim of privilege, and by asking Steptoe to

“promptly return, sequester, or destroy” all copies.      The BCLP Clawback Letter informed

Steptoe that “[t]hese documents will also be included on our forthcoming privilege log,” which

was produced to Steptoe a few days later on September 26, 2018.1

       On September 28, 2018, Lynn Pinker Cox & Hurst (“LP”), counsel for Co-Defendants

Julio Rios and Jeremy Gamboa, sent a letter notifying Steptoe that a different set of documents
1
       The BL/FG Defendants produced revised privilege logs dated October 8 and 24, 2018.

                                                2
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 3 of 20




subject to the attorney-client privilege had been inadvertently produced by Rios and Gamboa

(the “LP Clawback Letter”). Kramer Decl., Ex. B. The LP Clawback Letter reminded Steptoe

that it was required to “promptly return, sequester, or destroy all” of the inadvertently produced

documents and advised that “[t]hese documents will also be included on our forthcoming

privilege log.” It is undisputed that the BL/FG Defendants hold the privilege with respect to the

materials inadvertently disclosed by their former employees, Rios and Gamboa. See In re

Processed Egg Prod. Antitrust Litig., No. 08-MD-02002, 2014 WL 6388436, at *10 (E.D. Pa.

Nov. 17, 2014) (“[T]he power to waive the corporate attorney-client privilege rests with the

corporation's management.”); In re Teleglobe Commc’ns Corp., 493 F.3d 345, 364 (3d Cir.

2007) (“[O]ne co-defendant could not waive the privilege that attached to the shared information

without the consent of all others.”).

       Many of the inadvertently produced documents were marked on their face as

“confidential” or “privileged” or “attorney-client communication.”         Others are obviously

privileged, including direct communications with counsel about matters at issue in this litigation.

Kramer Decl. ¶ 15.

       On Friday, September 28, Steptoe responded by e-mail to the BCLP Clawback Letter—

after a full week had passed—and posed “specific questions about some of the privilege claims.”

Kramer Decl., Ex. C at 4. Steptoe’s e-mail contained a level of detail indicating that Steptoe

attorneys reviewed and analyzed the documents after receiving the BCLP Clawback Letter. In

the email, Steptoe asked about 27 specific documents from among many more documents listed

in the BCLP Clawback Letter, observing that some “of the documents appear to relate to a post-

BL acquisition dispute between Bridger LLC and Ferrellgas” and that others “do not appear on

their face to be privileged.” The only way Steptoe could have reached such conclusions is by

reviewing the documents after receiving the BCLP Clawback Letter.

                                                3
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 4 of 20




       On Monday, October 1, 2018, counsel for the BL/FG Defendants replied by email:

       You are required by Fed. R. Evid. 502(b) and by stipulation (as well as by
       applicable rules of professional conduct) to promptly return, sequester, or destroy
       inadvertently produced documents, without conducting any further review of such
       documents. Please confirm that you did so after receiving our letter.

Id. at 3 After receiving no response from Steptoe, counsel for the BL/FG Defendants followed

up the next day, October 2, 2018, and asked Steptoe to “[p]lease respond to our request for

confirmation that these documents were removed from your system without further review.” Id.

       Steptoe replied two days later on October 3, 2018, neither admitting nor denying that

Steptoe attorneys had continued to review the inadvertently disclosed documents after receiving

the BCLP Clawback Letter. Plaintiff’s counsel instead stated that “we are working to sequester

the documents in a prompt manner, and we have no intention of using the material while this

remains an issue.” Id. at 2. Counsel for the BL/FG Defendants responded the same day, asking

again for “confirmation that [Steptoe] and [its] team did not go review these inadvertently

produced privileged documents after receiving our claw-back notice,” and asking that Steptoe

“please provide a direct answer to that question[.]” Id. at 1. Also on October 3, 2018, counsel

for Rios and Gamboa asked Steptoe to “confirm pursuant to the federal rules and [the parties’]

stipulation that [Steptoe had] deleted all copies of the clawed-back documents” itemized in the

LP Clawback Letter on September 28 (again, these materials are different from the documents

listed in the BCLP Clawback Letter). Kramer Decl., Ex. D.

       Steptoe replied on October 4, stating as follows: “As to your question, we disagree with

both the factual and legal premise, and we are not going to provide you with details of our work

effort on this case.” Ex. C at 1.

       On October 5, 2018, counsel for Rios and Gamboa sent Steptoe a letter explaining why it

was required to immediately cease any and all review of the Protected Information as soon as it


                                               4
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 5 of 20




received the Clawback Letters. Kramer Decl. Ex. E. In the letter, Rios and Gamboa again asked

Steptoe for “an unequivocal statement that, after receipt of the [LP Clawback Letter], Eddystone

ha[d] not opened or reviewed any of the information contained therein.” Id.

       Later on Friday, October 5, counsel for all parties held a meet and confer call to discuss

Steptoe’s handling of the inadvertently produced documents, among other issues. At least three

attorneys from Steptoe (Jeffrey Theodore, Andrew Sloniewsky, and Nicholas Petts) participated

in the call, as well as several attorneys from BCLP and LP. Kramer Decl. ¶ 13.2

       During the October 5 call, Plaintiff’s counsel initially refused to answer straightforward

questions about whether Steptoe had continued to review Protected Information after receiving

the Clawback Letters. Kramer Decl. ¶ 14. For example, Mr. Theodore declined to answer a

“yes” or “no” question as to whether his team had continued to review any of the Protected

Information following receipt of the Clawback Letters, taking the position that the answer was

protected by the attorney work-product doctrine. Id. When asked, he also declined to say

whether Steptoe had reviewed the governing authorities and applicable rules of professional

conduct relating to inadvertently produced privileged materials since learning that Steptoe was in

possession of opposing parties’ privileged materials. Id. Instead, he asserted that he and Steptoe

had “done nothing wrong” and suggested that Defendants’ counsel provide Steptoe with any

pertinent authorities. Id.3

       After further discussion of the issue during the October 5 call, Mr. Theodore made the

first in a series of admissions of non-compliance with the Pennsylvania Rules of Professional

Conduct, Fed. R. Civ. P. 26(b)(5)(B), and the Rule 502(d) Stipulation.          In particular, Mr.


2
        Mr. Theodore recently informed the undersigned that he is leaving Steptoe, but he plans
to join another firm and remain as counsel for Plaintiff.
3
       BCLP responded in an October 8, 2018 letter discussed below. Kramer Decl., Ex. H.

                                                 5
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 6 of 20




Theodore stated that the contents of a “key email chain” listed in the LP Clawback Letter was

“seared in his memory,” and there is a “good chance [he] could recite it from memory.” Kramer

Decl. ¶ 15. He also stated that, when he reviewed the email exchange, “it was clear to me that

[Defendants] would claim that it was privileged.” Id. He also stated that, upon reviewing the

email exchange, he concluded unilaterally that there was a “crime-fraud issue” in this case. Id.

       When asked, Mr. Theodore refused to reveal how much time had passed since Steptoe

first reviewed the inadvertently disclosed privileged information, except to say “recently.” He

also claimed that Steptoe was in the process of drafting a letter to apprise Defendants’ counsel

that Defendants had inadvertently disclosed Protected Information. Defendants never received

such a letter, and Steptoe declined to say when it began preparing such a letter. Id.

       On Monday, October 8, 2018, counsel for Rios and Gamboa sent another letter asking

Steptoe to confirm that it had “immediately stopped review of documents after it first determined

it [had] received Protected Information.” Kramer Decl. Ex. F. Counsel also posed a series of

specific questions regarding Steptoe’s handling and review of Protected Information. Id.

       Steptoe responded in an October 9 letter, stating categorically that “[w]e do not think that

there is a single document in your production that is privileged.” Kramer Decl., Ex. G. Steptoe

also stated that “[w]e have not reviewed them with the knowledge that they were privileged or

that you would think them to be privileged.” This statement contradicts Mr. Theodore’s October

5 admission that it was “clear to [him] that [Defendants] would claim that [the material] was

privileged.” Steptoe apparently based its conclusion that none of the materials is privileged on

its unilateral decision that the crime-fraud exception applies to the communications. Id. (For a

variety of reasons that will be explained when the undersigned submit an opposition to Steptoe’s

Motion to Compel on November 7, 2018, there is no basis for Steptoe’s unilateral conclusion.)



                                                 6
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 7 of 20




       Steptoe’s October 9 letter further stated that “nobody outside the Steptoe litigation team

has received any information that you claim to be privileged or that we think that you might

claim to be privileged” (emphasis added), effectively disclosing that the entire “Steptoe litigation

team” had reviewed the documents. Steptoe declined to answer the questions posed by counsel

for Rios and Gamboa, because “answering them would require us to disclose substantial

information about our work on this case in contravention of the work product doctrine.” Id.

       Finally, Steptoe stated that it “will not use [the inadvertently produced documents],

except in the context of motion practice seeking a ruling on the privilege.” In the same

letter, Steptoe reiterated that “we have not made any use of [the Protected Information] other

than as part of taking steps to obtain a determination of the privilege from the Court.”

(emphasis added). Through these statements (and the October 5 statements by Mr. Theodore),

Steptoe admits that it relied on information contained in inadvertently disclosed documents

subject to a privilege claim in preparing the pending Motion to Compel. Id.

       BCLP and Steptoe also exchanged letters in the wake of Mr. Theodore’s startling

admissions during the October 5 call. On Monday, October 8, BCLP sent a letter outlining

Steptoe’s obligations to refrain from reviewing inadvertently produced privileged information,

citing the Pennsylvania Rules of Professional Conduct, Fed. R. Civ. P. 26(b)(5)(B), Fed. R. Evid.

502(b), and the Rule 502(d) Stipulation. Kramer Decl., Ex. H. BCLP asked Steptoe for a

proposal as to how it might continue to serve as counsel in this matter without “using Protected

Information to make tactical and strategic choices about how to litigate this case,” after admitting

to reviewing documents that it recognized to be subject to a claim of privilege.

       Steptoe responded on October 12. Kramer Decl., Ex. I. Steptoe admitted that, upon

receiving the BCLP Clawback Letter, Steptoe “look[ed] at the documents at issue and

attempt[ed] to meet-and-confer regarding [the BL/FG Defendants’] overbroad privilege

                                                 7
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 8 of 20




assertions.” Id. Steptoe sought to excuse this violation by stating that the BL/FG Defendants

“fail[ed] to provide any description of the documents or basis for claiming privilege.” Id.

Steptoe also stated that documents listed in the BCLP Clawback Letter “are irrelevant” and “[w]e

do not plan to use them in this litigation.” Id.

         As to the documents in the LP Clawback Letter, Steptoe admitted again that they “had

identified the Rios/Soiefer/Hampton [email] chain prior to the letter as something that you likely

would claim to be privileged and were planning to raise it with you promptly along with any

other documents we might find in our review of your productions.” Id. (emphasis added)

       Minutes after sending its October 12 letter, Steptoe filed its Motion to Compel, citing the

crime-fraud exception as a basis to invade the attorney-client privilege.         Steptoe did not,

however, disclose in its Motion that it had already reviewed inadvertently produced versions of

some of the very documents at issue. Nor did Steptoe disclose that it based its decision to file its

Motion on its review of such documents, including the “Rios/Soiefer/Hampton [email] chain”

referenced in its October 12 letter to BCLP.       Kramer Decl., Ex. I at 3. Indeed, the Motion to

Compel asserts, inter alia, that Defendants “Rios [and] Gamboa, [Defendant] Ferrellgas[’s]

executive Todd Soiefer, and Ferrellgas’s general counsel [Trent Hampton] had an extensive

email discussion with the subject line ‘Eddystone restructuring’” and “[b]eginning on December

18, 2015 and subsequent days, those same Ferrellgas personnel began a series of email chains

regarding ‘restructuring,’ ‘Bridger Transfer Services,’ and ‘effect of subsidiary bankruptcy’ with

an outside law firm.” (Dkt. 217, Motion to Compel at 8-9.)

       On Monday, October 15, 2018, Mr. Theodore stated during a call with counsel for the

BL/FG Defendants that Steptoe had “pulled together” its Motion to Compel in just “two weeks.”

Kramer Decl. ¶ 16.       If accurate, this statement is further evidence that Steptoe reviewed

inadvertently produced materials after receiving notice and used such materials to prepare its

                                                   8
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 9 of 20




Motion to Compel. Indeed, the LP Clawback Letter is dated September 28, and Steptoe filed its

Motion to Compel precisely two weeks later on October 12.

       As the foregoing demonstrates, Steptoe has admitted to (1) reviewing privileged materials

after being notified that such materials were inadvertently produced and (2) using information

from inadvertently produced documents to inform its litigation strategy in this case. For the

reasons set forth below, such conduct warrants disqualification.          At a minimum, more

information is needed to craft an appropriate remedy.4

                        GOVERNING RULES AND AUTHORITIES

       The “Rules of Professional Conduct adopted by the Supreme Court of Pennsylvania

provide the standards for professional conduct that attorneys appearing before this Court must

comply with.” J & J Snack Foods Corp. v. Kaffrissen, No. CIV A 98-5743, 2000 WL 562736, at

*2 (E.D. Pa. May 9, 2000) (Kelly, J.). Rule 4.4(b) provides that “[a] lawyer who receives a

document, including electronically stored information, relating to the representation of the

lawyer’s client and knows or reasonably should know that the document, including electronically

stored information, was inadvertently sent shall promptly notify the sender.” Pa. R. P. C.

4.4(b) (emphasis added); see also Alers v. City of Philadelphia, Civil Action No. 08-4745, 2011

WL 6000602, *1 (E.D. Pa. Nov. 29, 2011) (privilege not waived for inadvertently produced

privileged documents). This rule “permit[s] [the sender] to take protective measures” with

respect to the inadvertently disclosed documents. Pa. R. P. C. 4.4(b) cmt. 2.

       While Rule 4.4(b) does not expressly require the receiving lawyer to also return or

destroy documents inadvertently disclosed, the receiving lawyer is obligated to do so under the

Federal Rules of Civil Procedure and, in this case, the Rule 502(d) Stipulation. See Pa. R. P. C.


4
       The undersigned presently have no reason to believe that Plaintiff’s local counsel at
Ballard Spahr LLP reviewed the inadvertently produced privileged materials.

                                                9
        Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 10 of 20




4.4(b) & cmt. 2 (recognizing that, while Rule 4.4(b) does not expressly impose a return or

destroy requirement, other sources of law may require it). See also Alers, 2011 WL 6000602, at

*1 (counsel had an obligation to do more than merely notify opposing counsel where document

was clearly and emphatically marked as privileged).

       Fed. R. Civ. P. 26(b)(5)(B) states that a party in receipt of inadvertently produced

information subject to a claim of privilege, “must promptly return, sequester, or destroy the

specified information and any copies it has,” and it “must not use or disclose the information

until the claim is resolved.”    Fed. R. Civ. P. 26(b)(5)(B) (emphasis added).        Thus, Rule

26(b)(5)(B) supplies the standard by which litigants—and their counsel—must abide when

privileged information is inadvertently produced in discovery.

       In addition, the parties to this case entered into the Rule 502(d) Stipulation, which was

endorsed and ordered by the Court (Dkt. 62). Fed. R. Evid. 502(b) provides that inadvertent

disclosure “does not operate as a waiver” so long as the privilege holder took reasonable steps to

prevent disclosure and to promptly rectify the error. The Rule 502(d) Stipulation acknowledged

that all parties expected to make “voluminous” productions in this case and included language

mirroring the requirements of Fed. R. Civ. P. 26(b)(5)(B):

       Upon receiving or giving notice in accordance with the foregoing provisions, a
       Receiving Party must promptly return, sequester, or destroy the specified
       Protected Information and any copies it has [and] must not use or disclose the
       Protected Information until the claim of privilege or protection is resolved. . . .

(See Dkt. 62 (emphasis added).) The Rule 502(d) Stipulation likewise mirrors Pennsylvania

Rule 4.4(b), providing that, “where a Receiving Party first discovers a document or information

that, in good faith, the Receiving Party believes the Producing Party may deem to be Protected

Information, the Receiving Party shall promptly provide written notice to the Producing Party

advising that the Producing Party may have produced Protected Information.” (Id. at 2.)


                                               10
        Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 11 of 20




       To ensure compliance with the rules of professional conduct, the Court has the “power to

disqualify an attorney deriving from its inherent authority to supervise the professional conduct

of attorneys appearing before it.” J & J Snack Foods, 2000 WL 562736, at *2 (internal

quotations and citation omitted); see also De La Cruz v. Virgin Islands Water and Power Auth.,

597 Fed. App’x 83, 87 (3d Cir. 2014) (citation omitted) (same). The Court “should” disqualify

counsel “when it determines, on the facts of the particular case, that disqualification is an

appropriate means of enforcing the applicable” rule of professional conduct. J & J Snack Foods,

2000 WL 562736, at * 2 (citing United States v. Miller, 624 F.2d 1198, 1201 (3d Cir. 1980)). In

assessing whether disqualification is appropriate, “any doubts as to the existence of a violation of

the rules should be resolved in favor of disqualification.” J & J Snack Foods, 2000 WL 562736,

at * 2 (citing IBM Corp. v. Levin, 579 F.2d 271, 283 (3d Cir. 1978)).

       In general, this Court, the Third Circuit, and other courts have recognized that counsel

should be disqualified where, in violation of rules of professional conduct, counsel has gained

confidential information regarding an opposing party. See, e.g., De La Cruz, 597 Fed. App’x at

88 (upholding attorney disqualification where there was a “genuine risk that [counsel] obtained

confidential information from [the opposing party] during his work on” a prior matter); Brice v.

Hoffert, No. 5:15-cv-4020, 2016 WL 3981361, at *5 (E.D. Pa. July 25, 2016), reversed and

remanded on other grounds by Brice v. Bauer, 689 F. App’x 122 (3d Cir. 2017) (disqualifying

counsel under rules of professional conduct where former client “might have disclosed

confidences which could be relevant in the present action”); Martinez v. Cty. of Antelope,

Nebraska, No. 4:15CV3064, 2016 WL 3248241, at *10 (D. Neb. June 13, 2016), objections

overruled, No. 4:15-CV-3064, 2016 WL 4094864 (D. Neb. Aug. 1, 2016) (internal citation and

quotations omitted) (disqualifying counsel and noting that “wrongly obtained knowledge can

never be erased from counsel’s mind, and the benefits derived from knowing that information

                                                11
        Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 12 of 20




will continue to provide . . . an unfair advantage and taint [the] proceedings”); Maldonado v.

New Jersey, 225 F.R.D. 120 (D.N.J. 2004) (disqualifying counsel for retaining and using letter

from opposing parties addressed to their attorney); J & J Snack Foods, 2000 WL 562736, at * 4

(disqualifying counsel based on conflict of interest in counsel’s representation of two defendants

and ruling that attorney could remain counsel for neither defendant, as “confidential information

may have passed from one to the other”).

       Accordingly, courts have disqualified counsel who obtained confidential information

from inadvertently produced documents. McDermott Will & Emery LLP v. Superior Court, 10

Cal. App. 5th 1083, 1120, 217 Cal. Rptr. 3d 47, 80 (Ct. App. 2017), review denied (June 14,

2017) (finding that “[d]isqualification is proper as a prophylactic measure to prevent future

prejudice to the opposing party from information the attorney should not have possessed” and

disqualifying counsel who refused to return inadvertently disclosed privileged email) (quotation

omitted); Burch & Cracchiolo, P.A. v. Myers, 237 Ariz. 369, 373, 351 P.3d 376, 380 (Ct. App.

2015) (affirming disqualification of counsel who used inadvertently produced privileged client

file that “contain[ed] assessments of strengths as well as weaknesses in [the producing party’s]

litigation position” by distributing the client file as part of a disclosure statement despite being

notified that privileged documents had been inadvertently produced); Clark v. Superior Court,

196 Cal. App. 4th 37, 53, 125 Cal. Rptr. 3d 361, 374 (2011) (disqualifying counsel who

examined inadvertently produced documents “in sufficient detail to allow [counsel] to

‘determine their subject matter for categorization’” and conducted a subsequent review, after

being informed that the production contained inadvertently produced privileged information, to

determine “‘whether the dominant purpose of the e-mail was business or legal advice,’ which

necessarily involved an assessment of its contents”); Atlas Air, Inc. v. Greenberg Traurig, P.A.,

997 So. 2d 1117, 1118 (Fla. Dist. Ct. App. 2008) (“The receipt of privileged documents is

                                                12
        Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 13 of 20




grounds for disqualification of the attorney receiving the documents based on the unfair tactical

advantage such disclosure provides.”).

       Importantly, where there is risk that the implicated attorney “has shared confidential

information with a partner who has appeared in the case,” the disqualification will “ordinarily”

apply to “all of the partners of the implicated attorney.” Miller, 624 F.2d at 1203.

                                          ARGUMENT

  I.   STEPTOE VIOLATED THE RULES AND A COURT ORDER.

       Here, it is apparent that Steptoe violated Rule 4.4(b) of the Pennsylvania Rules of

Professional Conduct, Fed. R. Civ. P. 26(b)(5)(B), and the Rule 502(d) Stipulation.

       First, Steptoe has admitted that it continued to review inadvertently produced documents

after realizing that such documents were subject to a claim of privilege, even after being

informed that such documents had been inadvertently produced.

       The BCLP Clawback letter is dated September 21, 2018. Kramer Decl., Ex. A. On

September 28, Steptoe responded by e-mail and posed “specific questions about some of the

privilege claims” as to 27 documents from among 260 identified in the BCLP Clawback Letter.

Kramer Decl., Ex. C at 4. Steptoe argued that “many of the documents appear to relate to a post-

BL acquisition dispute between Bridger LLC and Ferrellgas” and that others “do not appear on

their face to be privileged.” Id. In its October 12 letter, Steptoe admitted that it “look[ed] at the

documents at issue” after receiving the BCLP Clawback Letter. Based on this review, Steptoe

concluded that that the documents listed in the BCLP Clawback Letter “are irrelevant” and “[w]e

do not plan to use them in this litigation.” Kramer Decl., Ex. I.

       The LP Clawback Letter is dated September 28 and concerns a different set of documents

inadvertently produced by Rios and Gamboa. Kramer Decl., Ex. B. As stated above, many of

these documents state on their face that they are confidential or attorney-client privileged.

                                                 13
        Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 14 of 20




Others are obviously privileged, including direct communications with counsel about matters at

issue in this litigation. Kramer Decl. ¶ 15. During the October 5 call, Mr. Theodore admitted

that “it was clear to [him]” that Defendants would assert privilege when he reviewed a “key

email chain” that was inadvertently produced. In an October 12 letter, Steptoe admitted again

that it “had identified the Rios/Soiefer/Hampton [email] chain prior to the letter as something

that you likely would claim to be privileged.” Kramer Decl., Ex. I.

       Steptoe did not promptly notify Defendants, nor did it return, sequester, or destroy the

inadvertently produced materials, as it was required to do under the rules and the Rule 502(d)

Stipulation entered by this Court. In contrast, Steptoe has inadvertently produced privileged

documents, and counsel for the BL/FG Defendants have promptly e-mailed Plaintiff’s counsel on

several occasions (typically within minutes after identifying such documents) to notify them that

Plaintiff’s production included what appeared to be inadvertently produced privileged

information and to confirm immediate compliance with the Rule 502(d) Stipulation by removing

the documents from electronic systems and destroying any copies. Kramer Decl. ¶ 17.

       Second, Steptoe has admitted that it used confidential information from inadvertently

produced materials to prepare its Motion to Compel. In its October 9 letter, Steptoe stated that it

would rely on inadvertently disclosed materials “in the context of motion practice seeking a

ruling on the privilege” and “to obtain a determination of the privilege from the Court” (i.e., in

connection with the Motion to Compel). Kramer Decl., Ex. G.

       Mr. Theodore stated on the October 5 call that the contents of a “key email chain” listed

in the LP Clawback Letter was “seared in his memory,” and prompted him to identify what he

characterized as a “crime-fraud issue.” Kramer Decl. ¶ 15. In its October 12 letter, Steptoe

referred to a “Rios/Soiefer/Hampton [email] chain” it had reviewed and identified as subject to a

privilege claim. Kramer Decl., Ex. I. Steptoe describes the very same exchange in its October

                                                14
        Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 15 of 20




12 Motion to Compel (at 8-9): “Rios [and] Gamboa, Ferrellgas[’s] executive Todd Soiefer, and

Ferrellgas’s general counsel [Trent Hampton] had an extensive email discussion with the subject

line ‘Eddystone restructuring’” and “[b]eginning on December 18, 2015 and subsequent days,

those same Ferrellgas personnel began a series of email chains regarding ‘restructuring,’

‘Bridger Transfer Services,’ and ‘effect of subsidiary bankruptcy’ with an outside law firm.”

       In addition to this particular email chain, the Motion to Compel focuses on emails with

subject lines such as “Eddystone restructuring,” “restructuring,” “Bridger Transfer Services,”

and “effect of subsidiary bankruptcy.” (Dkt. 217 at 8.)         Plaintiff asserts, based on these

innocuous subject lines, that these emails “must” discuss the transfers at issue in this case, which

Plaintiff characterizes as “fraudulent.” As this Court knows, thousands upon thousands of

lawyers—many in the very city where this Court resides—rise every day and provide advice on

“restructuring” and possible “bankruptcy.”      There is nothing nefarious or fraudulent about

obtaining such advice, and the attorney-client privilege would virtually cease to exist in these

practice areas if every email with a subject line dealing with these unremarkable topics suddenly

became susceptible to attack under the crime-fraud exception. Here, it appears that Steptoe has

already reviewed emails featured in its Motion and concluded that they would be useful at trial.

       Moreover, Mr. Theodore stated that Steptoe “pulled together” its Motion to Compel in

“two weeks.” If accurate, this statement is further evidence that Steptoe reviewed and relied

upon inadvertently produced materials after receiving the LP Clawback Letter dated September

28, which was sent precisely two weeks before Steptoe filed its Motion on October 12.

       There is only one reasonable conclusion to draw from the foregoing: Steptoe reviewed

inadvertently produced documents that it knew were subject to a privilege claim, analyzed the

contents, and then used the information to prepare the Motion to Compel.



                                                15
           Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 16 of 20




    II.   STEPTOE SHOULD BE DISQUALIFIED.

          As stated above, Steptoe has effectively admitted that its entire team reviewed

inadvertently produced information subject to privilege claims, and also to using such

information to formulate its litigation strategy. As a result, the BL/FG Defendants respectfully

move to disqualify Steptoe & Johnson LLP. The BL/FG Defendants and their counsel do not

lightly request such relief, as evidenced by their repeated efforts to resolve the situation without

the Court’s intervention (including a request that Steptoe propose an alternative solution). In the

unfortunate circumstances evident here, however, there is ample basis to disqualify Steptoe.5

          The Court is “tasked with protecting ‘the integrity of the legal profession and its high

standing in the community.’” Grant Heilman Photography, Inc. v. McGraw-Hill Glob. Educ.

Holdings, LLC, Civil Action No. 17-694, 2018 WL 2065060, at *13 (E.D. Pa. May 2, 2018)

(quoting Levin, 579 F.2d at 283). Even where there is not “specific injury to the moving party”

(unlike in this instance), disqualification for violation of the rules of professional conduct “is

primarily justified as a vindication of the integrity of the bar.” Levin, 579 F.2d at 283 (affirming

disqualification of law firm for violation of rules of professional conduct).

          Although “motions to disqualify opposing counsel are disfavored” (including by the

undersigned), any “doubts as to whether an attorney’s disqualification is warranted should be

resolved in favor of disqualification.” Brice, 2016 BL 238171, at *3 (citing Levin, 579 F.2d at

283) (internal citation omitted). Thus, even where a party may “suffer as the result of its

counsel’s improper and Rules-violating conduct,” the Court may—and should—disqualify

attorneys and law firms who violate the rules. Grant Heilman, 2018 WL 2065060, at *13.




5
       If Mr. Theodore remains involved in this matter at a new law firm following his departure
from Steptoe, he too should be disqualified.

                                                 16
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 17 of 20




       Defendants’ privileged communications will live on in the institutional memory of the

Steptoe team, informing their strategy and conduct in this case. As explained above, Steptoe has

already filed a Motion to Compel disclosure of some of the same privileged communications it

reviewed. Unless disqualified, Steptoe will continue to rely on its knowledge of Defendants’

privileged communications in litigating this case. If any member of Steptoe’s litigation team is

not disqualified, there is a risk that such communications will be shared or recounted among

those who remain as counsel for ERC. See Miller, 624 F.2d at 1203 (where there is risk that an

attorney “has shared confidential information with a partner who has appeared in the case,” the

disqualification will “ordinarily” apply to “all of the partners”).

III.   AT A MINIMUM, DISCOVERY IS NEEDED TO CRAFT A REMEDY.

       The only interim step that might lead to an alternative to disqualifying the entire Steptoe

team is to compel Steptoe to answer questions under oath about its use of inadvertently disclosed

Protected Information (including in depositions).        Steptoe has never revealed when it first

identified inadvertently produced materials or who reviewed them.             Instead, Steptoe has

improperly relied on the attorney work-product doctrine to protect such information. See In re

Prosser, No. 3:06-BK-30009 (JFK), 2010 WL 2245002, at *2 (D.V.I. May 20, 2010) (time, date

and place at which interview occurred not covered by work product doctrine even where email

containing these facts was privileged); McCrink v. Peoples Benefit Life Ins. Co., No.

Civ.A.2:04CV01068, 2004 WL 2743420, at *5 (E.D. Pa. Nov. 29, 2004) (The “attorney-client

privilege does not extend to facts pertaining to the existence of an attorney-client relationship,

the fact of consultation, or the dates and general nature of legal services performed.”).

       With some limited discovery to determine the scope and degree of improper disclosure

within the Steptoe team, Defendants might be able to suggest an alternative to disqualifying the

entire group. See, e.g., Clark Capital Mgmt. Group, Inc. v. Annuity Investors Life Ins. Co., 149

                                                  17
         Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 18 of 20




F. Supp. 2d 193, 199 n.4 (E.D. Pa. 2001) (Third Circuit “has left open the question of whether

screening the attorney . . . from the case may serve as an appropriate alternative to

disqualification.”); United States v. Stewart, 294 F. Supp. 2d 490, 494 (S.D.N.Y. 2003)

(remedying violation of work product doctrine by “prohibiting the opposing side from using the

document at trial”). Without more information, however, there is no apparent alternative to

disqualification.

                                       CONCLUSION

       For all the foregoing reasons, the BL/FG Defendants respectfully move this Court to

disqualify Steptoe & Johnson LLP (and Mr. Theodore) from representing Plaintiff in this case.

At a minimum, the BL/FG Defendants respectfully ask for an order compelling Steptoe to submit

to discovery concerning its use of inadvertently produced documents.

Dated: November 5, 2018

                                            Respectfully submitted,

                                        By: /s/ Lawrence G. Scarborough
                                           Lawrence G. Scarborough (Admitted Pro Hac Vice)

                                            Richard L. Scheff (I.D. No. 35213)
                                            Michael C. Witsch (I.D. No. 313884)
                                            ARMSTRONG TEASDALE, LLP
                                            1500 Market Street
                                            12th Floor, East Tower
                                            Philadelphia, PA 19102
                                            Telephone: (215) 246-3469
                                            Facsimile: (215) 569-8228
                                            rlscheff@armstrongteasdale.com
                                            mwitsch@armstrongteasdale.com

                                            Lawrence G. Scarborough (Admitted Pro Hac Vice)
                                            BRYAN CAVE LEIGHTON PAISNER LLP
                                            1290 Avenue of the Americas
                                            New York, New York 10104
                                            Telephone: (212) 541-2000
                                            Facsimile: (212) 541-4630
                                            lgscarborough@bclplaw.com

                                              18
Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 19 of 20




                            Jacob A. Kramer (Admitted Pro Hac Vice)
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            1155 F Street, NW
                            Washington, D.C. 20004
                            Telephone: (202) 508-6000
                            Facsimile: (202) 508-6200
                            jake.kramer@bclplaw.com
                            Brian C. Walsh (Admitted Pro Hac Vice)
                            Alicia Ragsdale Olszeski (Admitted Pro Hac Vice)
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            211 North Broadway, Suite 3600
                            St. Louis, Missouri 63102
                            Telephone: (314) 259-2000
                            Facsimile: (314) 259-2020
                            brian.walsh@bclplaw.com
                            ali.ragsdale@bclplaw.com
                            Sarah L. Hartley (Admitted Pro Hac Vice)
                            BRYAN CAVE LEIGHTON PAISNER LLP
                            1700 Lincoln Street, Suite 4100
                            Denver, Colorado 80203
                            Telephone: (303) 861-7000
                            Facsimile: (303) 866-0200
                            sarah.hartley@bclplaw.com

                            Attorney for Bridger Logistics, LLC, Ferrellgas
                            Partners, L.P., Ferrellgas L.P., Bridger Rail
                            Shipping, LLC, Bridger Real Property, LLC,
                            Bridger Storage, LLC, Bridger Swan Ranch, LLC,
                            Bridger Terminals, LLC, Bridger Transportation,
                            LLC, J.J. Addison Partners, LLC, J.J. Liberty, LLC,
                            Bridger Admin Services II LLC, Bridger Energy,
                            LLC, Bridger Lake, LLC, Bridger Leasing, LLC,
                            Bridger Marine, LLC




                              19
           Case 2:17-cv-00495-JD Document 264 Filed 11/05/18 Page 20 of 20




                               CERTIFICATE OF SERVICE

          I, Michael Witsch, hereby certify that on November 5, 2018, a true and correct copy of

the foregoing BL/FG Defendants’ Motion to Disqualify Plaintiff’s Counsel was filed

electronically via the Court’s ECF filing system. This document is available for viewing and

downloading from the ECF system and electronic notification has been sent to all counsel of

record.

                                                     /s/ Michael C. Witsch
                                                     Michael Witsch




                                                20
